Citation Nr: 0606172	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1982 to 
December 1992 with additional subsequent service in the 
reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which determined that new and material evidence had 
not been received to reopen a previously denied claim of 
entitlement to service connection for a back condition, to 
include the thoracolumbar and cervical spine.  The RO also 
denied service connection for bilateral hearing loss, and 
tinnitus.  In August 2005, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Board 
videoconference hearing.

The Board notes that the RO has characterized the claim of 
entitlement to service connection for a back condition as a 
claim to reopen based on new and material evidence.  The 
record reflects previous unappealed rating decisions dated in 
February 2000 and November 2001, which denied service 
connection for a back condition.  The RO, however, did not 
consider medical records pertaining to the veteran's reserves 
service.  As this issue should have been adjudicated based on 
all of the veteran's periods of service, the Board will 
consider the service connection claim for a back condition as 
an original claim, rather than a claim to reopen.  
Additionally, the thoracolumbar and cervical spines involve 
separate disabilities, and are more accurately addressed as 
separate claims, as reflected on the cover page.

The Board also notes that the veteran indicated his desire 
for an increased rating for his service-connected right 
shoulder disability at the Board hearing.  This issue is 
referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for disabilities of 
the thoracolumbar and cervical spine, and for bilateral 
hearing loss and tinnitus.

The Board is concerned that no all service personnel and 
medical records have been obtained, particularly those from 
his reserve service, as well as the DD 214 from his initial 
period of active service.  The veteran has stated in November 
1999 that he served in the Army National Guard from December 
1995 to December 1998.  In support of his claim, he submitted 
a December 1995 Army National Guard enlistment record and 
service medical records dated in 1997.  The Board finds that 
this case must be remanded so that the RO can ensure that all 
service personnel and service medical records are obtained..  

In addition, the Board finds that additional medical records 
pertaining to the veteran's hearing loss and tinnitus 
disabilities should be obtained.  The veteran testified at 
the Board hearing that his last treatment for hearing loss 
was in 2004 at a private facility at the request of a VA 
medical center.  T. at 6.  A May 2003 VA medical record notes 
that the veteran was scheduled for an audiology examination.  
An August 2003 VA medical record also notes that the veteran 
was seen by a contract fee basis audiologist in July 2003.  
However, none of these records appear in the record.

Also, in November 1999, the veteran notified VA of private 
treatment that he received for his back in 1993 and 1997.  He 
submitted appropriate release forms so that VA could obtain 
these records on his behalf.  However, it does not appear 
that attempts were made to obtain these records.

As VA is on notice that such evidence exists and might be 
pertinent to the current service connection claims for 
thoracolumbar spine, cervical spine, hearing loss, and 
tinnitus disabilities, VA must develop this evidence.  See 38 
C.F.R. § 3.159(c) (2005).

Furthermore, another VA spine examination should be provided 
to ensure that an examiner has considered both the claimed 
thoracolumbar and cervical spine disabilities.  The examiner 
must be provided with the claims file, to include any records 
obtained as a result of this remand.  Additionally, if 
efforts to obtain VA audiology records reveal a current 
hearing loss and/or tinnitus disability, a VA examination to 
determine the etiology of these disabilities also should be 
provided.  38 U.S.C.A. § 5103A(d); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
appropriate source and request all 
service personnel records for the 
veteran's period of active duty service 
from December 1982 to December 1992, 
including his DD-Form 214, and all 
service personnel and service medical 
records pertaining to his reserves 
service.  The veteran stated in November 
1999 that he served in the Army National 
Guard from December 1995 to December 
1998.  All attempts to secure the 
requested evidence, as well as any 
records obtained, should be associated 
with the claims file.

2.  The RO should obtain all available 
medical records from the VA Medical 
Center in Charleston, South Carolina 
dated from January 1999 to present, 
including the contract-fee based 
audiology report dated on July 31, 2003.  
All attempts to secure the requested 
evidence, as well as any records 
obtained, should be associated with the 
claims file.

3.  The RO should ask that the veteran 
complete new release forms for those 
health care providers identified in the 
release forms he submitted in November 
1999.  All attempts to secure the 
requested evidence, as well as any 
records obtained, should be associated 
with the claims file.

4.  After associating all relevant 
records received, as noted above, the RO 
should arrange for the veteran to 
undergo another VA orthopedic 
examination to determine the etiology of 
his thoracolumbar and cervical spine 
disabilities.  Prior to the examination, 
the claims file must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The examiner should conduct an 
examination of the veteran's 
thoracolumbar and cervical spine, and 
provide a diagnosis of any pathology 
found.  As to any disability found on 
examination, the examiner should 
specifically comment on the etiology of 
that disability.  In particular, the 
examiner should comment on whether it is 
at least as likely as not (i.e., to at 
least a 50- 50 degree of probability) 
that the thoracolumbar and/or cervical 
spine disability is related to any 
incident of military service.

5.  If after reviewing any additional 
records, a current hearing loss and/or 
tinnitus disability is noted, the RO 
should arrange for the veteran to 
undergo a VA audiological examination to 
determination the etiology of any 
hearing loss and/or tinnitus 
disabilities.  Prior to the examination, 
the claims file must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
All medical findings are to be reported 
in detail.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50- 
50 degree of probability) that the 
hearing loss disability and/or tinnitus 
is related to any incident of military 
service.

6.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


